IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DEITER FAMILY, L.P.                     : No. 942 MAL 2015
                                        :
           v.                           : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
CITY OF EASTON BUILDING CODE            :
BOARD OF APPEALS CITY OF                :
EASTON,                                 :
                                        :
                 Intervenor             :
                                        :
W.B. MOORE, INC.,                       :
                 Intervenor             :
                                        :
                                        :
                                        :
PETITION OF: CITY OF EASTON             :
BUILDING CODE BOARD OF APPEALS          :
AND CITY OF EASTON                      :
                                        :
                                        :
                                        :
                                        :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.